Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Application and Preliminary Amendment filed April 10, 2020.

3.	Claims 1-21 have been examined and are pending with this action.

4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The examiner cannot determine the context of the language “in a case where” as recited in claims 1, 2, 4, and 8-21.  The language will be broadly construed to mean “responsive to” or “in response to”.
Furthermore, the examiner cannot determine the context of the language “is placed” as recited in claims 1, 2, 7, 8, 12, 13, 17, and 18.  The language will be broadly construed to mean “transmitted to” or “sent to”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by James et al. (US 2017/0039353).


As per claim 1, James teaches an information processing apparatus, comprising: 
a storage configured to store information regarding a first account of each of a plurality of users and first content and second content to be placed on a webpage (see James, Fig.2; Fig.9; [0005]; [0026]: “Accounts component 102 can be configured to manage accounts data 104 that can be associated with a user account of a service. For example, the user account can be associated a content hosting service 118a, a social graph service 118b, or a combination of such services. Hence, accounts data 104 can include social data 106 representing a social graph with respect to the user account, and access data 108 representing access privileges to premium content 120 hosted by content hosting service 118a. Accounts data 104 can include data relating to both content hosting service 118a (e.g., access data 108) and social graph service 118b (e.g., social data 106). As examples, social data 106 can relate to relationships 122 such as contacts, friends, family, etc. and access data 108 can relate to access privileges associated with premium content 120”; and [0027]: “Premium content 120 can be substantially any content that is available for presentation in exchange for a paid channel subscription 204. As another example, some content can be served in a non-premium manner that includes advertisements”, emphasis added); 
a communication circuitry configured to communicate with a user terminal of the user (see James, Fig.3-Fig.5A; Fig.9; and Fig.10); and 
a control unit that circuitry configured to: 
send a webpage on which the first content is placed to the user terminal in a case where the control circuitry receives a display request of the webpage from the user terminal and where the display request includes information indicating that a second account of the user has been linked to the first account (see James, [0005]: “A receiving component can be configured to receive a request to access the premium content from a device associated with a first user account”; [0026]: “A receiving component can be configured to receive a request to access the premium content from a device associated with a first user account”; [0039]: “Token 512 can include identification data that identifies second user account 308 (e.g., an account that has direct access to the premium content 120). Such can operate as a mechanism for sharing premium content 120, e.g., among friends…”), and 
send a webpage on which the second content is placed to the user terminal in a case where the control circuitry receives the display request of the webpage from the user terminal and where the display request includes information indicating that the second account has not been linked to the first account or does not include the information indicating that the second account of the user has been linked to the first account (see James, [0027]: “Premium content 120 can be substantially any content that is available for presentation in exchange for a paid channel subscription 204. As another example, some content can be served in a non-premium manner that includes advertisements”; and [0028]: “receiving component 110 can be configured to receive access request 112. Request 112 can relate to a request to access premium content 120 and can be received from a first user account including access data 108 that indicates the first user account does not have access privileges to premium content 120”), emphasis added).
As per claim 2, which depends on claim 1, James further teaches wherein the control circuitry is configured to send the webpage on which the second content is placed in a case where the user terminal has not logged in with any account when the control circuitry receives the display request (see James, [0027]: “Premium content 120 can be substantially any content that is available for presentation in exchange for a paid channel subscription 204. As another example, some content can be served in a non-premium manner that includes advertisements”; and [0047]: “Graphical illustration 520 provides an example user interface that can be presented upon logging into an account such as an account for content hosting service 118a, social graph service 118b, or a unified service”).
As per claim 3, which depends on claim 1, James further teaches wherein the control circuitry is configured to place information on the webpage as the second content in the case where the display request includes information indicating that the second account has not been linked to the first account or does not include the information indicating that the second account of the user has been linked to the first account, the information prompting to link the second account to the first account (see James, [0039]: “Token 512 can include identification data that identifies second user account 308 (e.g., an account that has direct access to the premium content 120). Such can operate as a mechanism for sharing premium content 120, e.g., among friends. For example, a user that has paid for certain premium content 120, e.g., a feature film, can copy the URL to the content then paste that link to a suitable forum such as a blog or social networking forum. Sharing component 510 can insert token 512 into the URL such that when one clicks the link, the content hosting service can identify the user account with access to premium content. The user that clicked the linked might be signed in to the content hosting service with his or her own credentials and in some cases it can be verified that both users have a suitable relationship 122”).
As per claim 4, which depends on claim 3, James further teaches wherein the storage is configured to store information indicating a service usage history with the second account of the user, and the control circuitry is configured to place the information that prompts to do the linking on the webpage in a case where the usage history of the user exists (see James, Fig.5.A; and [0037]: “System 500 can include content history component 502 that can be configured to present to first device 302 (that is associated with first user account 304) watch history data 504 representing a history of premium content 120 for which the second user account 308 has access privileges. Thus, all or a portion of premium content 120 that has been purchased or subscribed to via second user account 308 can be viewed by friends or certain authorized parties, typically determined based on relationship 122… It is understood that a user associated with the second user account 308 might be encouraged to share watch history data 504 (either publicly or with friends) in order to allow others to gain access to his or her purchased premium content 120 as well as personal ratings or remarks associated with the premium content 120”).
As per claim 5, which depends on claim 4, James further teaches wherein the second account comprises a plurality of second accounts, the storage is configured to store information indicating whether or not the usage history exists with respect to the plurality of second accounts, and the control circuitry is configured to place information that prompts to link to a second account, whose frequency of usage is highest among the plurality of second accounts, on the webpage (see James, Fig.5.A; and [0037]: “System 500 can include content history component 502 that can be configured to present to first device 302 (that is associated with first user account 304) watch history data 504 representing a history of premium content 120 for which the second user account 308 has access privileges. Thus, all or a portion of premium content 120 that has been purchased or subscribed to via second user account 308 can be viewed by friends or certain authorized parties, typically determined based on relationship 122… It is understood that a user associated with the second user account 308 might be encouraged to share watch history data 504 (either publicly or with friends) in order to allow others to gain access to his or her purchased premium content 120 as well as personal ratings or remarks associated with the premium content 120”).
As per claim 6, which depends on claim 1, James further teaches wherein the control circuitry is configured to place each of the first content and the second content at a same position on the webpage in accordance with a determination result of the linking (see James, [0027]: “Premium content 120 can be substantially any content that is available for presentation in exchange for a paid channel subscription 204. As another example, some content can be served in a non-premium manner that includes advertisements. An associated premium content 120 version can exist in which all or a portion of such ads are removed, which is denoted by reference numeral 206”).
As per claim 7, which depends on claim 6, James further teaches wherein the control circuitry is configured to place same content in a region on the webpage, the region excluding the position at which the first content or the second content is placed (see James, Fig.5B; and  [0027]: “Premium content 120 can be substantially any content that is available for presentation in exchange for a paid channel subscription 204. As another example, some content can be served in a non-premium manner that includes advertisements. An associated premium content 120 version can exist in which all or a portion of such ads are removed, which is denoted by reference numeral 206”).

As per claim 8, James teaches an information processing apparatus, comprising: 
a storage configured to store information regarding a first account of each of a plurality of users and linking information indicating whether or not a second account of the user has been linked to the first account and first content and second content to be placed on a webpage (see James, Fig.2; Fig.9; [0005]; [0026]: “Accounts component 102 can be configured to manage accounts data 104 that can be associated with a user account of a service. For example, the user account can be associated a content hosting service 118a, a social graph service 118b, or a combination of such services. Hence, accounts data 104 can include social data 106 representing a social graph with respect to the user account, and access data 108 representing access privileges to premium content 120 hosted by content hosting service 118a. Accounts data 104 can include data relating to both content hosting service 118a (e.g., access data 108) and social graph service 118b (e.g., social data 106). As examples, social data 106 can relate to relationships 122 such as contacts, friends, family, etc. and access data 108 can relate to access privileges associated with premium content 120”; and [0027]: “Premium content 120 can be substantially any content that is available for presentation in exchange for a paid channel subscription 204. As another example, some content can be served in a non-premium manner that includes advertisements”, emphasis added); 
communication circuitry configured to communicate with a user terminal of the user (see James, Fig.3-Fig.5A; Fig.9; and Fig.10); and 
control circuitry configured to: 
determine, in a case where the control circuitry receives a display request of the webpage from the user terminal, whether or not the first account of the user has been linked to the second account on a basis of the linking information (see James, Fig.3; and [0030]: “First device 302 can be associated with first user account 304, which accounts component 102 can determine does not have access privileges to premium content 120”), and 
send a webpage on which the first content is placed to the user terminal in a case where the control circuitry determines that the first account of the user has been linked to the second account (see James, [0005]: “A receiving component can be configured to receive a request to access the premium content from a device associated with a first user account”; [0026]: “A receiving component can be configured to receive a request to access the premium content from a device associated with a first user account”; [0039]: “Token 512 can include identification data that identifies second user account 308 (e.g., an account that has direct access to the premium content 120). Such can operate as a mechanism for sharing premium content 120, e.g., among friends…”), and 
send a webpage on which the second content is placed to the user terminal in a case where the control circuitry determines that the first account of the user has not been linked to the second account (see James, [0027]: “Premium content 120 can be substantially any content that is available for presentation in exchange for a paid channel subscription 204. As another example, some content can be served in a non-premium manner that includes advertisements”; and [0028]: “receiving component 110 can be configured to receive access request 112. Request 112 can relate to a request to access premium content 120 and can be received from a first user account including access data 108 that indicates the first user account does not have access privileges to premium content 120”), emphasis added).

As per claim 9, James teaches an information processing apparatus, comprising: 
communication circuitry configured to communicate with a user terminal of each of a plurality of users (see James, Fig.3-Fig.5A; Fig.9; and Fig.10); and 
control circuitry configured to generate, in a case where the control circuitry receives a linking request to link a second account of the user to a first account of the user, information indicating that the first account has been linked to the second account as a cookie and sends the cookie to the user terminal for storing the cookie (see James, [0044]: “When that user shares a video from this channel, a token can be included in the shared URL. In other systems, particularly those that implement paywall-style mechanisms, when another user clicks on this shared video link, the actual content is not accessible because the other user has not paid for content from that channel… Those that click the link can be identified either by their existing signed in state or by extra information stored in their cookies”; and [0071]: “The client(s) 1002 are operatively connected to one or more client data store(s) 1008 that can be employed to store information local to the client(s) 1002 (e.g., cookie(s) and/or associated contextual information)”).

As per claim 10, James teaches an information processing apparatus, comprising: 
a storage configured to store linking information indicating whether or not a second account of each of a plurality of users has been linked to a first account of the user (see James, Fig.2; Fig.9; [0005]; [0026]: “Accounts component 102 can be configured to manage accounts data 104 that can be associated with a user account of a service. For example, the user account can be associated a content hosting service 118a, a social graph service 118b, or a combination of such services. Hence, accounts data 104 can include social data 106 representing a social graph with respect to the user account, and access data 108 representing access privileges to premium content 120 hosted by content hosting service 118a. Accounts data 104 can include data relating to both content hosting service 118a (e.g., access data 108) and social graph service 118b (e.g., social data 106). As examples, social data 106 can relate to relationships 122 such as contacts, friends, family, etc. and access data 108 can relate to access privileges associated with premium content 120”; and [0027]: “Premium content 120 can be substantially any content that is available for presentation in exchange for a paid channel subscription 204. As another example, some content can be served in a non-premium manner that includes advertisements”, emphasis added); 
a communication circuitry configured to communicate with a user terminal of the user (see James, Fig.3-Fig.5A; Fig.9; and Fig.10); and 
a control circuitry configured to: 
determine, in a case where the control circuitry receives a request to log-in with the first account from the user terminal, whether or not the second account has been linked to the first account on a basis of the linking information (see James, Fig.3; and [0030]: “First device 302 can be associated with first user account 304, which accounts component 102 can determine does not have access privileges to premium content 120”), and 
generate, in a case where the control circuitry determines that the second account has been linked to the first account, information indicating that the first account has been linked to the second account as a cookie and sends the cookie to the user terminal for storing the cookie (see James, [0044]: “Those that click the link can be identified either by their existing signed in state or by extra information stored in their cookies”; and [0071]: “The client(s) 1002 are operatively connected to one or more client data store(s) 1008 that can be employed to store information local to the client(s) 1002 (e.g., cookie(s) and/or associated contextual information)”).

As per claim 11, James teaches an information processing apparatus, comprising: 
storage configured to store linking information indicating whether or not a second account of a user has been linked to a first account of the user (see James, Fig.2; Fig.9; [0005]; [0026]: “Accounts component 102 can be configured to manage accounts data 104 that can be associated with a user account of a service. For example, the user account can be associated a content hosting service 118a, a social graph service 118b, or a combination of such services. Hence, accounts data 104 can include social data 106 representing a social graph with respect to the user account, and access data 108 representing access privileges to premium content 120 hosted by content hosting service 118a. Accounts data 104 can include data relating to both content hosting service 118a (e.g., access data 108) and social graph service 118b (e.g., social data 106). As examples, social data 106 can relate to relationships 122 such as contacts, friends, family, etc. and access data 108 can relate to access privileges associated with premium content 120”; and [0027]: “Premium content 120 can be substantially any content that is available for presentation in exchange for a paid channel subscription 204. As another example, some content can be served in a non-premium manner that includes advertisements”, emphasis added); 
communication circuitry configured to send a display request of a webpage to a server (see James, Fig.3-Fig.5A; Fig.5B; Fig.9; and Fig.10; and [0047]: “Graphical illustration 520 provides an example user interface that can be presented upon logging into an account such as an account for content hosting service 118a, social graph service 118b, or a unified service”); and 
control circuitry configured to: 
(see James, [0027]: “Premium content 120 can be substantially any content that is available for presentation in exchange for a paid channel subscription 204. As another example, some content can be served in a non-premium manner that includes advertisements”, emphasis added), 
determine whether or not the second account has been linked to the first account on a basis of the linking information (see James, Fig.3; and [0030]: “First device 302 can be associated with first user account 304, which accounts component 102 can determine does not have access privileges to premium content 120”), and 
place the first content on the webpage and outputs the webpage in a case where the control circuitry determines that the second account has been linked to the first account (see James, [0005]: “A receiving component can be configured to receive a request to access the premium content from a device associated with a first user account”; [0026]: “A receiving component can be configured to receive a request to access the premium content from a device associated with a first user account”; [0039]: “Token 512 can include identification data that identifies second user account 308 (e.g., an account that has direct access to the premium content 120). Such can operate as a mechanism for sharing premium content 120, e.g., among friends…”), and 
place the second content on the webpage and outputs the webpage in a case where the control circuitry determines that the second account has not been linked to the first account (see James, [0027]: “Premium content 120 can be substantially any content that is available for presentation in exchange for a paid channel subscription 204. As another example, some content can be served in a non-premium manner that includes advertisements”; and [0028]: “receiving component 110 can be configured to receive access request 112. Request 112 can relate to a request to access premium content 120 and can be received from a first user account including access data 108 that indicates the first user account does not have access privileges to premium content 120”), emphasis added).

As per claim 12, James teaches an information processing method, comprising: 
storing information regarding a first account of each of a plurality of users and first content and second content to be placed on a webpage (see James, Fig.2; Fig.9; [0005]; [0026]: “Accounts component 102 can be configured to manage accounts data 104 that can be associated with a user account of a service. For example, the user account can be associated a content hosting service 118a, a social graph service 118b, or a combination of such services. Hence, accounts data 104 can include social data 106 representing a social graph with respect to the user account, and access data 108 representing access privileges to premium content 120 hosted by content hosting service 118a. Accounts data 104 can include data relating to both content hosting service 118a (e.g., access data 108) and social graph service 118b (e.g., social data 106). As examples, social data 106 can relate to relationships 122 such as contacts, friends, family, etc. and access data 108 can relate to access privileges associated with premium content 120”; and [0027]: “Premium content 120 can be substantially any content that is available for presentation in exchange for a paid channel subscription 204. As another example, some content can be served in a non-premium manner that includes advertisements”, emphasis added); and 
sending a webpage on which the first content is placed to the user terminal in a case where a display request of the webpage is received from a user terminal of the user and where the display request includes information indicating that a second account of the user has been linked to the first account (see James, [0005]: “A receiving component can be configured to receive a request to access the premium content from a device associated with a first user account”; [0026]: “A receiving component can be configured to receive a request to access the premium content from a device associated with a first user account”; [0039]: “Token 512 can include identification data that identifies second user account 308 (e.g., an account that has direct access to the premium content 120). Such can operate as a mechanism for sharing premium content 120, e.g., among friends…”) and 
sending a webpage on which the second content is placed to the user terminal in a case where the display request of the webpage is received from the user terminal of the user and where the display request includes information indicating that the second account has not been linked to the first account or does not include the information indicating that the second account of the user has been linked to the first account (see James, [0027]: “Premium content 120 can be substantially any content that is available for presentation in exchange for a paid channel subscription 204. As another example, some content can be served in a non-premium manner that includes advertisements”; and [0028]: “receiving component 110 can be configured to receive access request 112. Request 112 can relate to a request to access premium content 120 and can be received from a first user account including access data 108 that indicates the first user account does not have access privileges to premium content 120”), emphasis added).

As per claim 13, James teaches an information processing method, comprising: 
storing information regarding a first account of each of a plurality of users and linking information indicating whether or not a second account of the user has been linked to the first account; 
determining, in a case where a display request of the webpage is received from a user terminal of the user, whether or not the first account of the user has been linked to the second account on a basis of the linking information; 
sending a webpage on which the first content is placed to the user terminal in a case where it is determined that the first account of the user has been linked to the second account; and 
(SEE CLAIM 8 REJECTION ABOVE).

As per claim 14, James teaches an information processing method, comprising: 
generating, in a case where a linking request to link a second account of a user to a first account of the user is received, information indicating that the first account has been linked to the second account as a cookie; and 
sending the cookie to a user terminal of the user for storing the cookie (SEE CLAIM 9 REJECTION ABOVE).

As per claim 15, James teaches an information processing method, comprising: 
storing linking information indicating whether or not a second account of each of a plurality of users has been linked to a first account of the user; 
determining, in a case where a request to log-in with the first account is received from a user terminal of the user, whether or not the second account has been linked to the first account on a basis of the linking information; and 
generating, in a case where it is determined that the second account has been linked to the first account, information indicating that the first account has been linked to the second account as a cookie and sending the cookie to the user terminal for storing the cookie (SEE CLAIM 10 REJECTION ABOVE).

As per claim 16, James teaches an information processing method, comprising: 
storing linking information indicating whether or not a second account of a user has been linked to a first account of the user; 
sending a display request of a webpage to a server; 

determining whether or not the second account has been linked to the first account on a basis of the linking information; 
placing the first content on the webpage and outputting the webpage in a case where it is determined that the second account has been linked to the first account; and 
placing the second content on the webpage and outputting the webpage in a case where it is determined that the second account has not been linked to the first account (SEE CLAIM 11 REJECTION ABOVE).

As per claim 17, James teaches a non-transitory computer-readable storage medium storing a program that causes an information processing apparatus to execute an information processing method, the information processing method comprising: 
storing information regarding a first account of each of a plurality of users and first content and second content to be placed on a webpage; and 
sending a webpage on which the first content is placed to the user terminal in a case where a display request of the webpage is received from a user terminal of the user and where the display request includes information indicating that a second account of the user has been linked to the first account and 
sending a webpage on which the second content is placed to the user terminal in a case where the display request of the webpage is received from the user terminal of the user and where the display request includes information indicating that the second account has not been linked to the first account or does not include the information indicating that the second account of the user has been linked to the first account (SEE CLAIM 12 REJECTION ABOVE).

claim 18, James teaches a non-transitory computer-readable storage medium storing a program that causes an information processing apparatus to execute an information processing method, the information processing method comprising: 
storing information regarding a first account of each of a plurality of users and linking information indicating whether or not a second account of the user has been linked to the first account; 
determining, in a case where a display request of the webpage is received from a user terminal of the user, whether or not the first account of the user has been linked to the second account on a basis of the linking information; 
sending a webpage on which the first content is placed to the user terminal in a case where it is determined that the first account of the user has been linked to the second account; and 
sending a webpage on which the second content is placed to the user terminal in a case where it is determined that the first account of the user has not been linked to the second account (SEE CLAIM 8 REJECTION ABOVE).

As per claim 19, James teaches a non-transitory computer-readable storage medium storing a program that causes an information processing apparatus to execute an information processing method, the information processing method comprising: 
generating, in a case where a linking request to link a second account of a user to a first account of the user is received, information indicating that the first account has been linked to the second account as a cookie; and 
sending the cookie to a user terminal of the user for storing the cookie (SEE CLAIM 9 REJECTION ABOVE).

claim 20, James teaches a non-transitory computer-readable storage medium storing a program that causes an information processing apparatus to execute an information processing method, the information processing method comprising: 
storing linking information indicating whether or not a second account of each of a plurality of users has been linked to a first account of the user; a step of determining, in a case where a request to log-in with the first account is received from a user terminal of the user, whether or not the second account has been linked to the first account on a basis of the linking information; and 
generating, in a case where it is determined that the second account has been linked to the first account, information indicating that the first account has been linked to the second account as a cookie and sending the cookie to the user terminal for storing the cookie (SEE CLAIM 10 REJECTION ABOVE).

As per claim 21, James teaches a non-transitory computer-readable storage medium storing a program that causes an information processing apparatus to execute an information processing method comprising: 
storing linking information indicating whether or not a second account of a user has been linked to a first account of the user; 
sending a display request of a webpage to a server; 
receiving the webpage and first content and second content, the webpage and the first content and second content being sent from the server in response to the display request; 
determining whether or not the second account has been linked to the first account on a basis of the linking information; 
placing the first content on the webpage and outputting the webpage in a case where it is determined that the second account has been linked to the first account; and 
(SEE CLAIM 11 REJECTION ABOVE).


Conclusion
7.	For the reasons above, claims 1-21 have been rejected and remain pending.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
April 8, 2021